Citation Nr: 0316679	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-23 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and J.B.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND

On December 31, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the medical records from each 
provider identified by the veteran in 
January 2003 which are not already of 
record.

2.  If any of the records identified by 
the veteran can't be obtained and we 
don't have affirmative evidence that they 
don't exist, inform the veteran of the 
records that we are unable to obtain, 
including what efforts were made to 
obtain them.  Also, inform the veteran 
that we will proceed to decide his appeal 
without these records unless he is able 
submit them.  Allow an appropriate period 
of time within which to respond.

3.  After associating with the claims 
file all information and evidence 
obtained in connection with the above 
development, please make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an Ear, 
Nose, and Throat examination.  Send the 
claims folder to the VA examiner for 
review in conjunction with this 
examination.  Request that the 
examination include all indicated studies 
and tests deemed appropriate.  Based on 
the results of the examination and after 
reviewing the claims folder, to 
specifically include the service medical 
records, the examiner should provide an 
opinion in reference to each of the 
following question: Whether it is likely, 
unlikely or the probability is in 
approximate equal balance between whether 
it is likely or it is not likely that the 
the veteran's Meniere's disease had its 
onset during the veteran's period of 
service from November 1951 to November 
1955 or is causally linked to a disease 
or injury of service origins?  In this 
context, please specifically address 
whether the syncopal attacks noted during 
the veteran's period of active duty 
service were initial manifestations of 
Meniere's disease.  In providing this 
opinion, the examiner should consider the 
service medical records; the post-service 
VA and private hospital and outpatient 
reports; and the opinions expressed by 
Dr. Cohen in the April, July, and 
September of 2000 statements.  A complete 
rationale for any opinion expressed 
should also be included in the VA 
examination report, to include upon which 
medical principles the opinions are based 
and citation to the evidence of record 
upon which the opinion is based.  If the 
above question can not be answered on 
this record without resort to 
speculation, the examiner should so 
indicate. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GAVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





